Citation Nr: 9924838	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for conjunctivitis and 
blepharitis due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from February 1947 to December 
1951.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
in pertinent part denied entitlement to service connection 
for an eye disorder due to exposure to mustard gas while in 
service. 

It appears from the record that in March 1997, the veteran 
withdrew his prior request for a hearing before a member of 
the Board.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran was 
exposed to mustard gas during service.

2.  Medical evidence of a nexus between current disability 
and disease or injury during service has not been submitted.


CONCLUSION OF LAW

The claim for service connection for chronic conjunctivitis 
and blepharitis due to exposure to mustard gas in service is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a clinical record dated in 
December 1947 that discloses a diagnosis of bilateral 
conjunctivitis.  A discharge examination dated in December 
1951 is silent for any pertinent findings.  

The veteran filed his initial claim for compensation benefits 
for conjunctivitis in July 1978,  He indicated that he had 
had conjunctivitis of both eyes.  There was no mention of 
exposure to Mustard gas.  Service connection for 
conjunctivitis was denied by rating action of January 1979.  
The veteran was notified of this determination and did not 
file a timely appeal.  

Post-service records include a consultation sheet dated in 
October 1978 that reveals a history of irregular impinging on 
the cornea.  Subjective complaints included a 30-year history 
of chronic red eye and a growth on the right medial eye.  The 
diagnosis rendered was bilateral conjunctivitis.  VA 
outpatient records for treatment rendered from 1987 to 1994 
are associated with the veteran's claims file.  In a record 
dated in December 1989, the veteran complained of blurred 
vision.  Overall, the records reflect a history of chronic 
conjunctivitis.  In April 1991, the veteran was treated for 
status post-operative pterygium excision and chronic 
conjunctivitis.  In November 1991, the veteran was seen for 
status post-operative upper lid blepharoplasty.  Also, in 
1993 clinical records, the veteran reported a history of 
blepharitis.

In July 1995, the veteran had a personal hearing and 
testified that during service, in his sleeping quarters, 
there had been a strange smell.  Transcript (T.) at 3.  He 
further stated that one time, some boxes that were marked 
with the words "mustard gas" were being removed from that 
area.  (T.) at 3.  The veteran testified that he and the 
others were told not to say anything when the contents of the 
boxes were thrown overboard.  (T.) at 3.  He also stated that 
it appeared that the contents of the boxes were leaking and 
that all of the servicemen in the area at that time were 
exposed for a long period of time.  (T.) at 3.  The veteran 
stated that he began to have skin disorders, his eyes turned 
red, and he had trouble breathing.  (T.) at 4.  

After service, the veteran stated that a private doctor 
treated him.  (T.) at 4.  Also, some of the veteran's friends 
submitted letters that attest to the inservice incident.  
(T.) at 4.  When asked about whether the incident with the 
boxes was recorded in any of the ship's logs, the veteran 
stated that they had been told to shut up and forget that it 
ever happened; so, it was unlikely that anything was written 
in the logs.  (T.) at 5.  Also, the veteran testified that 
there was not a doctor on board, but a nurse was available to 
treat some problems.  (T.) at 5.  The veteran said that he 
was told by a doctor on an island that he had chronic 
conjunctivitis.  (T.) at 5.  

When asked about the smell and the boxes in his bunk area, 
the veteran stated that he did not recall any color in the 
air or whether he had any symptoms at the time.  
(T.) at 6.  He first sought treatment when he saw the doctor 
on the island.  (T.) at 6.  The veteran stated that he was 
told to use hot packs on his eyes four times a day, but that 
it did not do any good.  (T.) at 7.  After service, he stated 
that he saw a doctor within a month after discharge and was 
diagnosed with chronic conjunctivitis.  
(T.) at 7.  The veteran testified that the medication was 
very expensive and that he was unable to buy it continuously.  
(T.) at 8.  

The veteran stated that he worked as a hod carrier and that 
he got dust and cement in his eyes and all over his body.  
(T.) at 8.  The veteran further stated that his eyes are red 
and dry all the time. (T.) at 8.  The veteran also had 
problems a lump in his eye and has it removed.  (T.) at 9.  
He stated that when he was in service, he had been told that 
the lump was not large enough to have removed at that time.  
(T.) at 9.  The surgery was done about 30 years after 
service.  (T.) at 9, 10.  

Various lay statements dated in 1995 and 1996 are of record 
that speak to the veteran's inservice exposure to mustard 
gas.  The individuals describe an incident with a terrible 
odor and some type of leaking canisters during service.  One 
individual reported that canisters of mustard gas were found 
in a footlocker under the veteran's bunk.  One individual 
reported that the storage compartment contained mustard gas; 
however, he did not indicate how he knew this.  One 
individual said that they were told it was mustard gas.  
Another indicated that they were told to forget about it.  

Lay statements were also submitted by various members of the 
veteran's family to the effect that he had red eyes when he 
came home from service.  

In October 1996, the veteran underwent a VA examination for 
complaints primarily related to skin disorders.  In a 
narrative of the veteran's medical history, the veteran  
reported chronic conjunctivitis and blepharitis and exposure 
to mustard gas during 1950 to 1951 while in service.  Also of 
record are VA outpatient records for treatment rendered in 
1996 and 1997.  The records reflect notation of a 
questionable exposure to mustard gas.  The impression was 
allergic conjunctivitis.  

Analysis

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Claims based on exposure to mustard gas are subject to 
additional regulations.  The provisions contained in 38 
C.F.R. § 3.316 (1998) state the following for claims based on 
chronic effects of exposure to mustard gas and Lewisite:

(a)	Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1)	Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3)	Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

In this case, the Board has determined that the veteran has 
not established a well grounded claim.  In essence, the 
veteran has failed to establish a nexus between post-service 
conjunctivitis and his period of active service.  The veteran 
asserts that he was exposed to mustard gas when the contents 
of several boxes located in his quarters on the ship spilled.  
The Board recognizes that the veteran and his comrades are 
competent to report exposure to gas during service.  However, 
the record does not show that they have the expertise to 
distinguish one gas from another.  Furthermore, in spite of 
the RO's efforts to determine the circumstances surrounding 
the veteran's inservice incident, exposure to mustard gas has 
not been confirmed.  

Specifically, in October 1996, the RO attempted to obtain the 
ship's logs.  The National Archives and Records 
Administration indicated in its response that the records 
pertaining to a particular ship's movement does not contain a 
detailed description of the events during the course of a 
particular mission.  The Board does acknowledge that the 
veteran's presence on the USS Radford was confirmed via a 
deck log dated from September 1949 to October 1949.  
Nonetheless, there is no mention of exposure to mustard gas 
in these documents.  Furthermore, there are no records in 
service that tend to suggest that the veteran was exposed to 
mustard gas.  Thus, overall, the veteran has not presented 
any competent evidence that he was exposed to mustard gas 
during service.  Therefore, for this reason, the veteran's 
claim is not well grounded.

There is no doubt that the veteran was treated for 
conjunctivitis in service, as documented in several clinical 
entries contained in the service medical records.  
Furthermore, the Board acknowledges the existence of current 
disability as evidenced in numerous VA treatment records 
associated with the veteran's file.  However, neither current 
disability nor inservice treatment alone is sufficient to 
establish a well grounded claim.  Under Caluza, the veteran 
is required to present competent evidence of a medical link 
between current disability and the incurrence or disease in 
service.  Caluza v. Brown, 7 Vet. App. 498, 506.  It is the 
failure to present competent evidence of a nexus that brings 
the Board to the conclusion that the veteran has not 
established a well grounded claim.

Nonetheless, as indicated earlier herein, in addition to his 
own statements, the veteran has submitted numerous lay 
statements from friends and family attesting to knowledge of 
the veteran's reported inservice incident related to exposure 
to mustard gas.  However, the determinative issue in this 
case involves questions of medical etiology, such as the 
nexus between current disability and an inservice injury or 
disease, and thus, requires competent medical opinions and 
evidence sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran in this 
case has not provided any evidence of the necessary medical 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, in this 
respect as well, the veteran has not established a well 
grounded claim.

The Board's review of the record does not disclose any 
competent basis for a connection between current eye 
disorders and exposure to mustard gas during service.  
Therefore, the veteran's claim is not well grounded and must 
be denied.

The Board acknowledges that it has decided the present appeal 
on a basis different than that of the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, consideration must be given as to 
whether the veteran had adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran in this case has not been 
prejudiced by this decision.  The Board considered the same 
law and regulations in its decision, as did the RO.  The 
Board merely concludes that the veteran did not meet the 
initial threshold evidentiary requirements of a well grounded 
claim.  However, the result is the same.  Further, in 
accordance with 38 U.S.C.A. § 5103 (West 1991), the veteran 
was adequately informed of the deficiencies in the evidence 
by the RO in the rating decisions, statement of the case and 
supplemental statement of the case.  The veteran has not 
identified any other competent evidence that would complete 
the application.  See Epps v Brown, 9 Vet.App. 341, 344.



ORDER

Entitlement to service connection for conjunctivitis and 
blepharitis due to exposure to mustard gas in service is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

